Citation Nr: 0028092	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  95-38 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for status post left 
medial meniscectomy and anterior cruciate ligament repair, 
currently evaluated at 20 percent, to include the issue of 
whether a reduction in rating from 30 percent to 20 percent, 
effective June 1, 1997, was proper. 

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.

3.  Entitlement to a rating in excess of 20 percent for 
chronic low back pain.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to October 1982 
with prior unverified service in the reserves.

By rating decision in November 1982, service connection was 
granted for left knee medial meniscectomy.  In July 1993, the 
veteran filed a claim for entitlement to a total disability 
rating based on individual unemployability due to service 
connected disability (TDIU).  This appeal arises from a 
February 1995 rating decision from the New York, New York 
Regional Office (RO) that denied entitlement to TDIU.  A 
Notice of Disagreement was filed in March 1995 and a 
Statement of the Case was issued in October 1995.  A 
substantive appeal was filed in November 1995 with no hearing 
requested.  This case was remanded in June 1996 and January 
1997 for further development.  

This appeal additionally arises from an October 1997 rating 
decision from the New York, New York RO that granted service 
connection for chronic low back pain due to the service 
connected left knee disability and assigned a 10 percent 
evaluation.  It was additionally indicated in this rating 
decision that the overall evaluation of the service connected 
left knee status post medial meniscectomy and anterior 
cruciate ligament repair was continued at 30 percent; 
however, on review of the total disability picture, the left 
knee disability was to be rated under different diagnostic 
codes.  It was determined that the veteran had arthritis of 
the left knee that warranted a 10 percent evaluation and 
instability of the left knee 20 percent, both were effective 
from June 1, 1997.  A Notice of Disagreement was filed in 
November 1997 and a Statement of the Case was issued in 
August 1998.  A substantive appeal was filed in October 1998 
with no hearing requested. 

By rating decision in April 2000, the RO increased the 
evaluation for the veteran's service connected chronic low 
back pain from 10 percent to 20 percent, effective from July 
22, 1997.  The veteran has continued his appeal of the 20 
percent rating.

The issues of entitlement to a rating in excess of 10 percent 
for arthritis of the left knee; entitlement to a rating in 
excess of 20 percent for chronic low back pain and 
entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU) 
are the subjects of the Remand decision below.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating is plausible, 
and all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  By rating action of October 1997, the RO reduced the 
veteran's service connected status post left medial 
meniscectomy and anterior cruciate ligament repair from 30 
percent to 20 percent, effective June 1, 1997, based on a 
report in a VA examination and change in Diagnostic Code.

3.  The preponderance of the evidence does not establish 
material improvement of the left knee disability.
 
4.  A 30 percent rating based on instability of the left knee 
is the maximum schedular evaluation permitted by regulation.


CONCLUSIONS OF LAW

1.  The reduction in rating from 30 to 20 percent for service 
connected status post left medial meniscectomy and anterior 
cruciate ligament repair was not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.2 
(1999).

2.  A current rating in excess of 30 percent for service 
connected status post left medial meniscectomy and anterior 
cruciate ligament repair based on instability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he injured 
his left knee in May 1978 with a subsequent arthrogram in 
December 1980 that revealed a torn left medial meniscus.  He 
had surgery in March 1981 and April 1982 where a ruptured 
anterior cruciate ligament was noted, both times.  A physical 
evaluation board finding from September 1982 indicates that 
the veteran was fit for duty.

By rating action of November 1982, service connection for 
left medial meniscectomy was granted and a 20 percent 
evaluation was assigned.  

By rating action of October 1983, the evaluation of the 
veteran's post operative status, medial meniscectomy, left 
knee was reduced to 10 percent, effective from January 1, 
1984.

A VA treatment record from July 1991 indicates that the 
veteran was seen with complaints of left knee locking and 
feelings of heat in the left knee.  He reported knee pain 
with prolonged standing or after walking four to five blocks 
or climbing up stairs.  On examination, there was tenderness 
of the left knee over the posteromedial insertion.  There was 
no joint laxity and no effusions.  

VA treatment records from April 1992 show that the veteran 
was seen for elective left anterior cruciate ligament 
reconstruction.  He had a complaint of unstable left knee.  
He reported frequent episodes of giving way about once a 
month with associated pain and swelling.  He also complained 
of episodes of locking.  

On a VA examination in August 1992, the veteran complained of 
pain and instability of the left knee.  He walked with a cane 
and with a limp on the left lower extremity.  He did heel toe 
gait, limping on the left lower extremity.  There was 
moderate weakness of the quadriceps.  On examination, there 
was five centimeters of swelling and no deformity.  There was 
moderate lateral instability and no anterior/posterior 
subluxation.  Crepitations were present.  The diagnoses 
included post operative status, left knee. 

By rating action of September 1992, the evaluation of the 
veteran's status post medical meniscectomy, left knee was 
increased to 20 percent, effective from July 24, 1991.

VA outpatient records from May 1992 to January 1993 include 
that in May 1992, the veteran was status post a left anterior 
cruciate ligament reconstruction.  On examination, the knee 
was stable to Lachman's, with gentle testing.  

In December 1992, the veteran was seen status post a left 
anterior cruciate ligament reconstruction.  He stated there 
was no improvement.  He continued to have complaints of pain 
and decreased motion.  On examination, there was effusion, 
positive Lachman's, and positive varus instability.  The 
impression included failed anterior cruciate ligament 
reconstruction. 

In March 1993, the veteran was seen having been on physical 
therapy since September 1992 with no improvement lately.  He 
had a slightly antalgic gait

A record from January 1993 shows that the veteran was nine 
months status post a left anterior cruciate ligament 
reconstruction.  He had complaints of pain and decreased 
motion.  On examination there was no effusion.  There was 
positive Lachman's test and positive varus instability.  It 
was indicated that the veteran should continue with a brace 
and physical therapy.  

By rating action of June 28, 1993, a convalescence rating for 
the left knee disability was continued from April 6, 1992, 
and a 30 percent rating was assigned effective from May 1, 
1993.

By decision of the Board in February 1995, it was determined 
that a 30 percent rating for the left knee disability was 
warranted from July 24, 1991 through April 5, 1992, the date 
prior to the assignment of the temporary total rating under 
38 C.F.R. 4.30.  

Received was a medical report from the Social Security 
Administration from August 1992 which indicates that the 
veteran had complaints of pain and limitation of motion of 
the left knee.  On examination, the veteran walked with a 
limp on the left, with a cane.  There was a two inch atrophy 
of the left thigh compared to the right.  Muscle power of the 
left knee was about grade three.  The knee and ankle jerks 
were all present and equal.  There was excellent control and 
coordination of both lower extremities.  The impression 
included severe internal derangement at the left knee and 
status post anterior cruciate ligament reconstruction.  His 
ability to do work related activities was considered to be 
severely limited by the condition of his left knee, which 
limited him in ambulation, lifting, and carrying heavy 
objects.  

A VA treatment record from February 1995 indicates that the 
veteran complained of left leg point weakness.  He had a 
1+/2+ anterior drawer test.  There was severe quadriceps 
atrophy on the left.  The impression included status post 
left anterior cruciate ligament reconstruction.  

Records from the veteran's employer, the United States Postal 
Service, indicated that he resigned because of being disabled 
in March 1994.

Received was a May 1993 decision from the Social Security 
Administration (SSA) that indicates that the veteran was 
considered disabled as of April 1992 due to a left knee 
disability.  

On a VA examination in August 1996, the veteran complained of 
knee pain and weakness and reported that the knee would 
buckle.  He walked with a cane and used a one-half inch lift 
in his shoe.  He had trouble on stairs and could not run.  On 
examination, some laxity of the anterior cruciate ligament 
was present and the knee was swollen.  It was indicated that 
the veteran had a marked partial disability regarding the 
left lower extremity.  He was employable but should exclude 
jobs that required standing, running, and heavy lifting.  

Treatment records from Francis A. Pflum, M.D., from December 
1996 to July 1997 include that in December 1996, the veteran 
was seen for an evaluation of his left knee.  On examination, 
there was negative Lachman's test, a positive draw test and 
an equivocal McMurray's test.  

In January 1997, the veteran reported that he required the 
use of a cane for ambulation due to left lower extremity 
dysfunction since 1992.  His primary complaint was of left 
medial knee pain and swelling.  He reported that his walking 
tolerance was limited to a few blocks at a given time.  He 
also reported episodic instability and crepitus of the left 
knee.  He reported occasional pain through the left flank and 
lateral hip region.  On examination, there was noticeable 
swelling about the left knee and atrophy at the left distal 
thigh.  He had minimal tenderness to palpation along the 
incision line and medial knee area.  His gait was significant 
for antalgia through the left lower extremity.  The muscle 
strength of the left quadriceps was 3+/5 against manual 
resistance and left hamstrings was 4/5.  

In February 1997, the veteran reported swelling and pain of 
the knee after physical therapy.  He had a mild increase in 
genu varum.  He had an equivocal Lachman's test but a 
positive draw test.

In March 1997, it was indicated that the veteran had a total 
disability secondary to a previous knee injury sustained in 
the service.  He was subjectively worse.  His locking was 
more frequent.  On examination he had an unequivocal 
effusion.  He had a positive Lachman's test and a positive 
draw test.  

In April 1997, the veteran was seen for an arthroscopy, 
debridement of fibrous bands, subtotal synovectomy, 
debridement of the anterior cruciate ligament, and partial 
medial and lateral meniscectomies for status post anterior 
cruciate ligament reconstruction of the left knee.

In May 1997, it was indicated that the veteran was still 
markedly symptomatic.  He did not have the clicking sensation 
that he had prior to surgery, but he still had the clicking 
out sensation.  

In June 1997, it was indicated that the veteran reported that 
his knee was giving out on him more frequently than 
preoperatively; however, he had less pain.  He was unable to 
squat.  He had a positive draw test and a positive Lachman's 
test.  His physical therapy was discontinued as he only had 
Medicare.  

In July 1997, it was indicated that the veteran was not 
receiving physical therapy and therefore, it was felt that he 
would never realize the full benefits of the recent 
arthroscopy.  It was noteworthy that he did have an anterior 
cruciate ligament deficient knee but physical therapy had 
been planned to determine the need for an anterior cruciate 
ligament reconstruction.  At the present time, the veteran 
had increased symptomatology in the knee.  Specifically, he 
had a grinding feeling.  He had a positive Lachman's test and 
draw test, and he had atrophy of the left thigh.  

On a VA examination in October 1997, the veteran complained 
of pain, weakness, and giving way of the left knee.  There 
was objective evidence of painful motion and weakness.  He 
had a limp.  There was slight lateral and medial instability.  
The diagnoses included status post knee surgery, two times; 
meniscectomy and anterior cruciate ligament repair; 
osteoarthritic changes of the left knee; and knee effusion.

By rating decision in October 1997, the RO indicated that the 
overall evaluation of the left knee status post medial 
meniscectomy and anterior cruciate ligament repair was 
continued at 30 percent; however, on review of the total 
disability picture, the knee was to be rated under different 
diagnostic codes to reflect the current findings and recent 
opinions regarding a separate evaluation for arthritis with 
limitation of motion and instability of the knee.  The 
veteran's arthritis of the left knee with limitation of 
motion was assigned a 10 percent evaluation.  It was 
indicated that the slight instability found on the most 
recent examination did not warrant an evaluation greater than 
10 percent under Diagnostic Code 5257.  However, the 
instability combined with the symptomatology of giving way 
and effusion would warrant a 20 percent evaluation under 
Diagnostic Code 5258.  A separate evaluation was to be 
assigned this aspect of the veteran's left knee disability 
from June 1, 1997.  The notice letter of November 1997 did 
not address this separation of rating for a left knee 
disability.  The current appeal to the Board arises from this 
action.

Received were records from the SSA.  These include VA 
treatment records from October 1994 to September 1996 that 
show that in October 1994, the veteran reported occasional 
pain and instability of the left knee.  On examination, there 
was 1 to 2+ anterior drawer test/Lachman's test, and there 
was valgus/varus instability.  The impression included status 
post anterior cruciate ligament reconstruction.  

In June 1995 it was indicated that the veteran was to be 
discharged from physical therapy.  The veteran was status 
post an anterior cruciate ligament reconstruction in 1992 and 
a medial meniscus resection in 1981.  There was severe 
degenerative crepitus noted on the left knee.  

In August 1995, the veteran presented to the clinic for 
follow up care regarding anterior cruciate ligament tear and 
medial meniscus tear of the left knee.  There was crepitation 
on full extension of the left knee.  There was pain upon 
movement in doing the anterior drawer test.  Lachman's test 
was negative.  There was edema around the entire knee joint.  
The assessment included status post anterior cruciate 
ligament tear and tear of the medial meniscus of the left 
knee.  

In September 1995, it was indicated that there was crepitus 
of the veteran's left knee.  

In December 1995, it was indicated that there was no change 
in the veteran's condition.  The tip of his cane had worn 
out.  

In April 1996, the veteran's left knee had soft tissue 
swelling.  There was a small effusion.  The range of motion 
was within normal limits with some crepitus.  The quadriceps 
strength was 5/5 and the knee flexor was 5/5.  The assessment 
included osteoarthritis of the left knee.  

In July 1996, the veteran complained of continued pain of the 
left knee since an operation in 1992.  He walked with a cane.  
He complained of occasional locking or buckling.  There was 
crepitus of the left knee.  There was no instability.  There 
was slightly decreased quadriceps strength on the left.  The 
assessment included status post left anterior cruciate 
ligament repair and left lateral meniscectomy.

In September 1996, the veteran complained of constant severe 
pain of the left knee, day and night.  He walked with a 
slight limp.  There was no inflammation of the knee and no 
tenderness.  The left knee was 1.5 centimeter greater in 
circumference than the right, and the left thigh was 2.5 
centimeters smaller in circumference than the right.  There 
was no instability.  Rotation tests were negative.  The 
impression included status post cruciate reconstruction with 
good result but some quadriceps atrophy.  The symptoms were 
not those of a structural nature.  The physical examination 
did not reveal a structural cause for his complaints.

A SSA evaluation from November 1996 includes that the veteran 
reported that he had pain of the left knee that was 
aggravated by rainy and cold weather.  He experienced 
stiffness after sitting for fifteen minutes and had to 
mobilize the joint.  He presented difficulty in long distance 
ambulation using a cane.  He had difficulty ascending and 
descending stairs, bending, lifting and carrying objects 
weighing more than five pounds because of swelling in the 
left knee.  He reported that he had a brace but could not 
wear it because of sensitivity on the left operated knee.  He 
could not ambulate because of muscle imbalance.  On 
examination, there was crepitation of the left knee.  Muscle 
grade was 4/5.  Knee and ankle reflexes were present and 
equal and 2+.  The diagnoses included status post open 
reduction and internal fixation of the left knee and left 
knee derangement.  It was indicated that functional capacity 
was that at present there was moderate limitation, in regards 
to lifting and carrying heavy objects.  The claimant could do 
light physical exertion in regards to standing and walking, 
pushing and pulling.  The activities to be limited included 
stooping, crouching, squatting, climbing, with minimal 
limitation in bending and sitting.

A SSA medical evaluation from May 1997 includes that the 
veteran complained of difficulty standing and walking due to 
pain and limitation of range of motion of the left knee.  He 
walked in the examination room with bilateral crutches, 
partial weight-bearing for the left leg.  He had no 
difficulty standing up from a sitting position nor getting on 
and off the examination table.  There was muscle atrophy of 
the left thigh by one inch compared to the right.  Mild genu 
varum deformity of both knees was noted.  There was severe 
subcutaneous crepitation of the left knee and patellofemoral 
grinding was noted.  The left knee was one and one-half inch 
larger in circumference than the right.  Babinski, Oppenheim, 
and ankle clonus were negative.  Muscle strength of the left 
leg was grade 4/5.  The impression included degenerative 
osteoarthritis of the left knee and status post repair of 
torn anterior cruciate ligament.  It was indicated that 
functionally, due to the knee condition and recent surgical 
procedure, the veteran might have some difficulty standing, 
walking, and carrying heavy objects.  Presently, he was able 
to sit for one hour, stand for 15 minutes, walk less than one 
block, and lift and carry fifteen pounds.  

A record from Dr. Pflum from October 1997 indicated that the 
left knee still would give out.  It was unstable.

A SSA decision from February 1998 indicates that the 
veteran's disability regarding the left knee had not ended. 

On a VA examination in May 1999, the veteran reported pain 
and weakness of the left knee.  There was no dislocation or 
subluxation.  On examination, there was crepitus and there 
was 10 degrees of mid-lateral instability.  There was 2+ 
Lachman's test.  The diagnoses included internal derangement 
of the left knee, status post several surgical procedures, 
scoliosis, and degenerative arthritis.  He was 25 percent 
partially permanently disabled.

On a VA examination in March 2000, the veteran complained of 
pain of the left knee.  On examination, there was no 
instability.  There was 15 degrees of varus.  The diagnoses 
included status post reconstructive surgery left knee.  The 
veteran was partially permanently disabled; he could do light 
duty work.  

Records from Dr. Pflum from January 1998 to June 1998 include 
that in January 1998 the veteran reported intermittent giving 
way of his left knee.  He had a previously noted positive 
Lachman's test.

In February 1998, it was indicated that the veteran had pain 
in the left knee.  He apparently fell when his knee gave out 
on him the previous week and he was ambulating with a cane.  
He did not currently have effusion.  

In June 1998, it was indicated that the veteran had pain of 
both knees.  The left knee intermittently gave out on him.  
He could not wear a restraining brace on the left side 
because of pain secondary to a neuroma.  

II.  Analysis

Propriety of the Rating Reduction

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and to allow 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e).  
In the October 1997 rating action, the RO did not reduce the 
compensation for the service connected left knee disability, 
but instead determined that separate ratings of 20 percent 
for instability combined with giving way and effusion under 
Diagnostic Code 5258 and a 10 percent rating for limitation 
of motion due to arthritis under Diagnostic Code 5261 were 
warranted in lieu of the previously assigned 30 percent.  As 
the compensation for the service connected left knee 
disability remained the same (that is, the rating for the 
left knee remained at 30 percent), the notice requirements of 
38 C.F.R. § 3.105(e) are not applicable.  

Nevertheless, while there was no compensation reduction, 
there was a reduction in the rating assigned for the 
instability of the knee from 30 to 20 percent.  In order for 
the VA to reduce certain service-connected disability 
ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) 
must be satisfied.  This regulation provides in part:

(a) Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings . . . so as to produce the 
greatest degree of stability of 
disability evaluations consistent with 
the laws and [VA] regulations . . . . It 
is essential that the entire record of 
examinations and the medical industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete . . . . Examinations less full 
and complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g. manic 
depressive . . . will not be reduced on 
any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.

38 C.F.R. § 3.344(a) (1999).

The Board further observes that the provisions of 38 C.F.R. § 
3.344(c) limit the application of 38 C.F.R. § 3.344(a).  That 
regulation provides, in pertinent part, that:  

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.

In any rating reduction case, BVA is required to establish, 
by a preponderance of the evidence and in compliance with 
3.344(a), that a rating reduction is warranted.  Kitchens v. 
Brown, 7 Vet. App. 320 (1995).  Moreover, the RO is required 
to ascertain, based upon review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

In the current case, the 30 percent rating for the veteran's 
status post left medial meniscectomy and anterior cruciate 
ligament repair had been in effect for more than five years 
and therefore the provisions of 38 C.F.R. § 3.344(a) apply.   
A review of the relevant evidence of record reveals that the 
RO did not follow the requirements of 3.344 in the October 
1997 rating action in that material improvement in the left 
knee disability is not clearly reflected.  While the VA 
examination in October 1997 showed only mild instability, 
other evidence of record revealed that the veteran was having 
difficulty with instability.  In particular, when seen in 
June 1997 by his private physician, he reported that his knee 
was giving out more frequently than prior to his surgery.  At 
that time, he had a positive draw test and a positive 
Lachman's test.  In July 1997, it was reported that he had an 
'ACL' deficient knee.    

Accordingly, the RO's decision to reduce the rating of the 
veteran's service connected status post left medial 
meniscectomy and anterior cruciate ligament repair was not 
proper.  The Board finds that the prejudicial effect of this 
error cannot be rectified after the fact, and that the 
restoration of the veteran's 30 percent disability evaluation 
for status post left medial meniscectomy and anterior 
cruciate ligament repair under Diagnostic Code 5257 is 
warranted.  This rating is in addition to the 10 percent 
rating assigned under Diagnostic Code 5261 for the arthritis 
of the left knee with limitation of motion.

Entitlement to a Rating in Excess of 30 Percent

As to the veteran's claim for an increased rating for status 
post left medial meniscectomy and anterior cruciate ligament 
repair in excess of 30 percent, the Board finds the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Court has held that, when a veteran claims a 
service connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Furthermore, after reviewing the record, the 
Board is satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's status post left medial meniscectomy and 
anterior cruciate ligament repair is 30 percent disabling 
under Diagnostic Code (DC) 5257 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  This is based on the 
restoration of the 30 percent rating by the undersigned.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under applicable criteria, 30 percent rating contemplates 
severe recurrent subluxation or lateral instability of the 
knee.  38 C.F.R. Part 4, Diagnostic Code 5257.  This is the 
highest evaluation assignable for instability of the knee 
under this Diagnostic Code.  According, an evaluation in 
excess of 30 percent for the instability aspect of the 
disability is not warranted.  


ORDER

Restoration of the 30 percent disability evaluation for the 
service connected status post left medial meniscectomy and 
anterior cruciate ligament repair rated on the basis of 
instability is granted, subject to the applicable criteria 
governing the payment of monetary benefits.  A rating in 
excess of 30 percent is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well 
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992). 

In reviewing the evidence in the claims folder, the 
undersigned notes that the a recent examination that takes 
into account the requirements of DeLuca v. Brown, 8 Vet. App. 
202 (1995) has not been provided.  In that case, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that in evaluating a 
service-connected joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. § 4.45.  
Thus, when considering the rating to be assigned a service-
connected joint, medical evidence must be obtained as to any 
additional range of motion loss or ankylosis due to pain on 
use, incoordination, weakness, fatigability, or during flare-
ups.  DeLuca.  The veteran has been rated under Diagnostic 
Code 5261 for arthritis of the left knee with limitation of 
motion, and the veteran has indicated that his left knee 
symptoms are exacerbated by use.  Therefore, the veteran 
should be afforded an orthopedic examination to address the 
DeLuca requirements.  Moreover, the RO must consider the 
principles of rating enunciated in VAOPGCPREC 23-97 (July 1, 
1997) (under certain circumstances, separate ratings may be 
assigned for separate manifestations of a knee disability) 
and VAOPGCPREC 9-98 (August 14, 1998).  As well, as to the 
service connected chronic low back pain, the veteran has 
indicated limitations due to pain, therefore, the extent of 
any diminished range of motion during flare ups should be 
documented in a current examination.  Further records from 
Francis A. Pflum, M.D. show that the veteran has complained 
of radiating pain due to a low back disability.  Therefore, a 
neurological examination should additionally be provided to 
address the veteran's radicular symptoms.

Additionally, there is an indication in the records that the 
veteran has had treatment from Francis A. Pflum, M.D. and at 
the New York, New York VA Medical Center.  Treatment records 
from this provider and facility should be requested prior to 
a VA examination.  VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held in Holland v. 
Brown, 6 Vet. App. 443 (1994) that a claim for a total 
disability rating based on individual unemployability (TDIU) 
due to a service connected disability is "inextricably 
intertwined" with a rating increase claim on the same 
condition.  Thus, the veteran's TDIU claim must be deferred 
pending the outcome of his increased rating claims for 
arthritis of the left knee and chronic low back pain.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a left 
knee disability and chronic low back pain 
in recent years.  After securing the 
necessary releases, the RO should obtain 
all records that have not already been 
obtained and associate them with the 
claims file.  The records requested 
should include those from Francis A. 
Pflum, M.D. and the New York, New York 
VAMC.  The veteran should also be 
requested to complete and submit an up-
to-date employment statement.

2.  Dr. Pflum should be contacted and 
asked to clarify his opinion that 
"orthopedic problems" preclude the 
veteran from engaging in substantially 
gainful employment.  Specifically, he 
should be invited to submit an opinion on 
the effect of the veteran's service 
connected disabilities of the left knee 
and low back, standing alone, on his 
ability to be gainfully employed.  The 
reasons and bases for any opinion would 
be helpful.

3.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the service 
connected arthritis of the left knee with 
limitation of motion and service 
connected chronic low back pain and a 
neurological examination regarding the 
service connected chronic low back pain.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  If either examiner is 
unable to make any determination 
requested, it should be so indicated on 
the record.  The factors upon which any 
medical opinion is based should be 
explained.

The orthopedic examiner should be asked 
to address the following questions.  (The 
answers should be numbered to correspond 
to the questions posed.)

I.  Determine the ranges of motion of the 
left knee in degrees.  The examiner 
should indicate whether there is any 
ankylosis of the left knee; and, if so, 
the position in degrees should be given.    
For VA purposes, normal flexion is to 140 
degrees and normal extension is to 0 
degrees.  

II.  Determine whether the knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (which should be described in 
degrees) due to any weakened movement, 
excess fatigability, or incoordination.  

III.  Express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the knee 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis (express in degrees) due to 
pain on use or during flare-ups.  

IV.  Identify the location of any left 
knee scars referable to the service 
connected disability and note whether 
they are poorly nourished with repeated 
ulceration or tender and painful on 
objective demonstration.

As to the service connected chronic low 
back pain, the examiner should address 
the following:  (The answers should be 
numbered to correspond to the questions 
posed.)

I.  The ranges of motion of the veteran's 
low back and the normal ranges of motion.

II.  Whether there is any muscle spasm on 
extreme forward bending; loss of lateral 
motion; abnormal mobility on forced 
motion; listing of whole spine to 
opposite side, or positive Goldthwaite's 
sign.

III.  Whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service connected 
chronic low back pain due to any of the 
following:  (1) pain on use, including 
flare ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss or ankylosis (specify whether 
favorable or unfavorable) due to pain on 
use or during flare ups under § 4.45.   

As to the claim for individual 
unemployability, the examiner should 
discuss the effect of the left knee 
disability and chronic low back pain on 
the veteran's ability to pursue 
substantially gainful employment, 
irrespective of advancing age or 
nonservice connected disabilities.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected chronic low back 
pain.  If so, all such manifestations 
should be described in detail.  The 
discussion must include notation as to 
whether the veteran has symptoms 
compatible with sciatic neuropathy; 
characteristic pain; demonstrable muscle 
spasm; or absent ankle jerk or other 
neurological findings appropriate to the 
site of any diseased disc.  If attacks of 
intervertebral disc syndrome are present, 
the examiner should note whether the 
attacks are recurrent, whether there is 
intermittent relief, or whether there is 
little intermittent relief.  All factors 
upon which any medical opinion is based 
must be set forth for the record.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should include consideration of 
entitlement to an extraschedular rating 
for the left knee instability.  
Consideration should also be given, where 
applicable, to the recent case of 
Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  In addition, the RO should note 
whether a separate rating may be assigned 
any surgical scar residuals of the left 
knee attributable to the service 
connected disability.  If the veteran 
fails to appear for the scheduled 
examinations, the RO should apply the 
provisions of 38 C.F.R. § 3.655 and 
include a copy of the notification 
letters in the claims file showing the 
date of the examinations and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 



